Citation Nr: 1452409	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-24 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to reimbursement or payment of private medical care expenses incurred on July 3, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2012 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Battle Creek, Michigan.  

The Veteran has submitted a March 2012 bill for private care, and he referenced this date on his September 2011 VA Form 9.  However, there is no decision of record with regard to a request for reimbursement or payment of that bill.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has requested reimbursement or payment for medical expenses incurred at Memorial Medical Center in Ludington, Michigan on July 3, 2011.  In April 2012 and July 2013, the Veteran submitted an authorization to release records to VA for Memorial Medical Center, so that VA could obtain the treatment records associated with this care.  However, they are not part of the record before the Board.  Therefore, the appeal is remanded so that the Veteran's treatment notes from Memorial Medical Center in Ludington, Michigan may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all treatment notes for the Veteran from the Memorial Medical Center in Ludington, Michigan.  If necessary, request that the Veteran complete another authorization to release records to VA.  All requests and responses, positive and negative, must be documented in the claims file.
2. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




